Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 06/16/2021 has been entered and fully considered. 
Claims 15,16,17,18,19,20,21,22,23,24,25,26,27,28,29,30,31,32,33 are pending, of which claims 15,17,19,20,21,22,23,25,26,27,30,33 were amended.  

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 06/16/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-14 directed to Invention I non-elected without traverse.  Accordingly, claims 1-14 have been cancelled.


Allowable Subject Matter
Claims 15,16,17,18,19,20,21,22,23,24,25,26,27,28,29,30,31,32,33 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding instant claims 15 and 33, the most related prior art is US 20200406202 (herein known as MIYAHARA).  


at least one feed channel 111 configured to introduce a feed fluid to a membrane surface, especially at para 39, fig 4
at least one thin porous metal-based membrane sheet having a thickness in within the range of 20 to 220µm and the porosity overlapping the range of 20 to 60 %, especially at para 10,43,50, table 1
at least one channel 253 for discharge of permeate away from the at least one thin porous metal-based membrane, especially at para 84, fig 4
MIYAHARA does not teach “wherein less than 20% of surface pores of the at least one thin porous metal-based membrane sheet have a size greater than 3 µm, and less than 1% of the surface pores have a size greater than 10µm.”


Regarding instant claims 16,17,18,19,20,21,22,23,24,25,26,27,28,29,30,31,32, the claims are allowable as being dependent on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
For instant claim 22, change the phrase as follows “rare earth[[er]] metal oxide" 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776